Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 are subject to Election/Restriction as detailed below:


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claim 7, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons of the subject comprises oral contact of sodium without sodium ingestion in the subject, classifiable in class/subclass A61K9/0019, for example.  
Group II. Claim 8, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons of the subject comprises stimulating a plurality of GABAergic neurons in the bed 
Group III. Claim 9, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons of the subject comprises inhibiting a plurality of HSD2 neurons in the nucleus of solitary tract (NTSHSD2 neurons) in the subject, classifiable in class/subclass C12M 2750/14143, for example.  
Group IV. Claim 10, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons of the subject comprises optogenetic inhibition or chemogenetic inhibition, classifiable in class/subclass A61K 38/1709, for example.  
Group V. Claims 11 and 12, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons comprises inhibiting the plurality of pre-LCPDYN neurons by a stimulatory conditional ion modulator, wherein the stimulatory conditional ion modulator comprises a nucleic acid encoding a stimulatory conditional ion modulator to the subject, wherein the stimulatory conditional ion modulator is activated in response to a stimulus or agonist; PDYN neurons, classifiable in class/subclass C12N 15/113, for example.  
Group VI. Claims 11 and 13, drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, wherein inhibiting the plurality of pre-LCPDYN neurons comprises inhibiting the plurality of pre-LCPDYN neurons by a stimulatory conditional ion modulator, wherein the stimulatory conditional ion modulator comprises a chloride conducting channelrhodopsin (ChloC), and the stimulus comprises an optical stimulus, classifiable in class/subclass A61K 38/162, for example.  
Group VII. Claims 15-18, drawn to a method of stimulating sodium appetite in a subject in need thereof, the method comprising: stimulating a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby increasing sodium appetite in the subject, classifiable in class/subclass C07K 14/005, for example.  
Group VIII. Claims 19 and 20, drawn to a method of identifying a modulator for sodium appetite, the method comprising: (a) contacting a candidate compound with a plurality of prodynorphin (PDYN)- positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of a subject; (b) selecting the candidate compound as a modulator of the pre-LCPDYN neurons if the candidate compound alters an electrophysiological response in the pre-LCPDYN neurons; (c) assessing the change in valence toward sodium of the subject in response to the administration of the selected candidate compound; and (d) identifying 

Claims 1-6 and 14 links the inventions of Groups I-VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1-6 and 14.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons:
Searching the inventions of Groups I-VI together would impose a serious search burden.  Although Groups I-VI are related because they involve a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject, they are D2 neurons) in the subject of Group III; or the optogenetic inhibition or chemogenetic inhibition of Group IV; or the stimulatory conditional ion modulator comprising a nucleic acid encoding a stimulatory conditional ion modulator of Group V; or the stimulatory conditional ion modulator comprising a chloride conducting channelrhodopsin (ChloC), and the stimulus comprises an optical stimulus of Group VI.  They are materially distinct methods of using materially distinct steps which differ in objectives used.  Furthermore, the Groups do not overlap in scope with each other since each Group set recites the use of distinct materials and components being used in one Group and not recited for use in the other Group.  Because these Group sets utilize unique and different components, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different components, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise 
Groups I-VI are distinct from Groups VII and VIII.  Groups I-VI are drawn to methods of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject and are considered to be distinct from the method of stimulating sodium appetite in a subject in need thereof, the method comprising: stimulating a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby increasing sodium appetite in the subject of Group VII or the method of identifying a modulator for sodium appetite, the method comprising: (a) contacting a candidate compound with a plurality of prodynorphin (PDYN)- positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of a subject; (b) selecting the candidate compound as a modulator of the pre-LCPDYN neurons if the candidate compound alters an electrophysiological response in the pre-LCPDYN neurons; (c) assessing the change in valence toward sodium of the subject in response to the administration of the selected candidate compound; and (d) identifying the candidate compound as a modulator for sodium appetite if the candidate compound changes the valence toward sodium of the subject compared to a control of Group VIII.  The inventions are distinct if the inventions as claimed are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the methods of Groups I-VI are distinct from the methods of Groups VII and VIII since the methods of Groups I-VI 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635